COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              ZAINAB T. AHMED
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1851-14-4                                         PER CURIAM
                                                                                  JUNE 9, 2015
              TRINET/WASHINGTON DULLES MARRIOTT AND
               INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Zainab T. Ahmed, pro se, on brief).

                               (Andrew E. Suddarth; Jordan Coyne LLP, on brief), for appellees.


                     Zainab T. Ahmed appeals a decision of the Workers’ Compensation Commission finding

              that several physical ailments were not causally related to her work injury and that

              Trinet/Washington Dulles Marriott and the insurance company were not responsible for payment

              of emergency room visits, a neck collar, and treatment for the several conditions. Appellant also

              filed motions for the appointment of counsel and for the Court to impose fines against appellees’

              counsel. Appellees filed a motion to dismiss appellant’s appeal for failure to comply with Rules

              5A:20, 5A:25, and 5A:26.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Ahmed v. Trinet/Washington Dulles Marriott, VWC File No. VA00000327899

              (Sept. 16, 2014). We dispense with oral argument and summarily affirm because the facts and

              legal contentions are adequately presented in the materials before the Court and argument would


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
not aid the decisional process. See Code § 17.1-403; Rule 5A:27. We deny appellant’s motions

for appointed counsel and to impose fines against appellees’ counsel and appellees’ motion to

dismiss with prejudice.

                                                                                      Affirmed.




                                          - 2-